Citation Nr: 0620199	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  01-09 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Lourdes Hospital from July 18, 
2000 to January 3, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from July 1943 to July 1946, and died in February 2001. 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New 
York, the agency of original jurisdiction (AOJ).  In June 
2004, the Board dismissed the veteran's initial claim for 
reimbursement due to his death in 2001 but remanded 
appellant's claim for reimbursement for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2004 remand the Board ordered the AOJ to take 
specific actions to determine whether the appellant is a 
proper claimant for the benefit sought.  As it appears that 
these actions have not been taken, the case must be sent back 
to the AOJ.  A remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Because the veteran died in February 2001, after filing his 
claim for reimbursement in January 2001, the Board dismissed 
his individual claim as a matter of law in the June 2004 
decision.  (See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994), holding 
that veteran's claims do not survive their deaths).  However, 
the Board also found that the appellant would be entitled to 
bring a claim for reimbursement on behalf of the veteran's 
estate (if she was acting as the administrator or executrix) 
or on her own behalf if she had paid for some or all of the 
medical expenses for which she was seeking reimbursement 
(Notably, 38 C.F.R. § 17.123 allows claims for reimbursement 
by persons other than the veteran who paid for the services).   
The Board also determined that appellant's 2001 Notice of 
Disagreement constituted an actual claim by the appellant.  

The June 2004 Board remand specifically instructed the RO to 
undertake all reasonable efforts to ascertain whether the 
appellant was the executrix or administrator of the veteran's 
estate and, if not, whether she paid all or some of the 
expenses for which reimbursement is sought.  These 
determinations are critical to the orderly adjudication of 
this case as the threshold matter in any VA benefits claim is 
whether the appellant is a proper claimant for the benefit 
sought.  It is only after determining that an appellant is a 
proper claimant, that a claim should be addressed on its 
merits.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make all reasonable 
efforts to determine whether the veteran's 
widow was or is the executrix or 
administrator of his estate.  The AOJ 
should send the appellant a letter asking 
her to indicate whether she did serve as 
executrix or administrator and if so, to 
submit documentation showing that she 
served in one or both of these roles. 

2.  If the appellant is not or was not the 
executrix or administrator of the 
veteran's estate, the AOJ should determine 
whether she paid for all or part of the 
medical expenses for which reimbursement 
is sought and is thus a proper claimant 
under 38 C.F.R. § 17.123.  The appellant 
should be notified if she needs to submit 
any additional evidence pertaining to her 
payment of the veteran's medical expenses. 

3.  If the AOJ determines that appellant 
is a proper claimant either by virtue of 
being the executrix or administrator of 
the veteran's estate or by having paid all 
or part of the expenses in question, she 
should be advised via letter of her right 
to a hearing and her right to provide 
further evidence, argument or comment 
regarding the claim and should be given a 
reasonable time to respond.    The AOJ 
should then readjudicate the claim as a 
claim by the veteran's estate (if 
applicable) or as an individual claim 
brought by the appellant.  If the benefit 
sought is denied, a supplemental statement 
of the case should be issued to the 
appellant and she should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if appropriate. (Both 
the MAS file and the claims folder should 
be returned to the Board.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



